Appeal by a self-insured employer from an award of the Workmen's Compensation Board which allowed compensation for partial disability for a period from February 2, 1949, to February 9, 1951. Claimant was injured in the course of his employment on July 16, 1948, and awards from that date to February 2, 1949, have been paid. It is the contention of the appellant that there is no evidence of disability subsequent to February 1, 1949. There is considerable medical testimony that such is the ease. The board would have been upon firm ground if it had decided this case the other way. However, claimant’s attending physician testified unequivocally that claimant’s partial disability continued during the period involved. The board was at liberty to adopt and give credence to his testimony if it saw fit. Questions of fact and of credibility of witnesses are exclusively for the board to determine. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.